             Case 6:16-cr-10003-EFM Document 125 Filed 10/30/20 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                         Plaintiff,




   vs.                                                     Case No. 16-CR-10003-01-EFM


  TARAH NIETFELD,

                         Defendant.




                                      MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Tarah Nietfeld’s Motion for

Reconsideration of Movant’s Compassionate Release under § 3582(c)(1)(a) (Doc. 122). The Court

previously denied Defendant’s motion to reduce sentence finding that Defendant did not

demonstrate extraordinary or compelling circumstances warranting her early release from prison.

Specifically, the Court found that Defendant did not identify any underlying health conditions that

made her more susceptible to severe complications should she contract COVID-19, and

generalized concerns were an insufficient reason.1 Defendant is again before the Court stating that

she tested positive for COVID-19 in July. She states that this substantial change in circumstances




         1
             Doc. 120.
            Case 6:16-cr-10003-EFM Document 125 Filed 10/30/20 Page 2 of 4




warrants the Court’s reconsideration of its previous denial for release. The government opposes

Defendant’s motion. For the reasons stated below, the Court denies Defendant’s motion.

                                 I.       Factual and Procedural Background

        On January 23, 2017, Defendant pleaded guilty to possession of a firearm in furtherance of

a drug trafficking crime, a violation of 18 U.S.C. § 924(c). On April 10, 2017, Defendant was

sentenced to 90 months imprisonment. Defendant is 29 years old, and she is currently incarcerated

at Carswell FMC. There have been 511 positive cases in her facility, and six inmates have died.2

Currently, there are five active inmate cases and three active staff cases. Defendant’s projected

release date is February 14, 2023.

        In mid-July, Defendant filed a motion seeking early release due to COVID-19.3 The Court

denied her motion finding that she did not present an extraordinary or compelling reason

warranting release because she only identified generalized concerns. Defendant seeks

reconsideration of that order stating that she was diagnosed with COVID-19 in late July, and the

Bureau of Prisons (“BOP”) does not have the pandemic under control. She is concerned that she

will be re-infected and would like to be placed on home confinement.4 The government opposes

her motion.




        2
            Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
(last visited October 26, 2020).
        3
          The Court notes Defendant’s motion to reduce sentence was filed on July 24, 2020 (Doc. 114). At that
time, Defendant had not tested positive for COVID-19.
          4
            The FPD did not enter an appearance on behalf of Defendant although it could have done so pursuant to
District of Kansas Administrative Standing Orders 20-8 and 19-1.



                                                      -2-
              Case 6:16-cr-10003-EFM Document 125 Filed 10/30/20 Page 3 of 4




                                                II.          Legal Standard

         Although the Federal Rules of Criminal Procedure do not specifically provide for motions

to reconsider, the Tenth Circuit allows them.5 The standards governing them are the same

standards that govern civil motions for reconsideration.6 The Court can alter its judgment “where

the court has misapprehended the facts, a party’s position, or the law.”7 A motion for reconsider

allows the Court to correct clear errors of law or fact or to review newly discovered evidence.8

                                                      III.      Analysis

         Defendant seeks reconsideration due to being diagnosed with COVID-19 after filing her

motion to reduce sentence.               The government continues to assert that Defendant is not an

appropriate candidate for release. Defendant’s diagnosis of COVID-19 does not change the

Court’s previous determination. She does not identify any underlying medical conditions that she

suffers from that increases her risk of severe complications from having COVID-19. In addition,

it does not appear that she had severe medical complications from already having COVID-19, thus

diminishing her concern that she will or would develop severe complications.9 Finally, based on

current scientific and medical information, there is no indication as to the likelihood that Defendant

can or could be re-infected.10 The Court recognizes the concerns and risks of COVID-19, but the



         5
             United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014).
         6
             Id.
         7
             Id. (citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)).
         8
             Id.
         9
           She states that she has the symptoms of shortness of breath, headaches, and blood clots. Her medical records
indicate, however, that she suffered from body aches, shortness of breath for one day, and loss of taste. These records
further reflect that her symptoms had resolved.
         10
              Defendant states that re-infection is happening at her facility.



                                                               -3-
         Case 6:16-cr-10003-EFM Document 125 Filed 10/30/20 Page 4 of 4




presence of it in her facility does not justify a compassionate release, particularly when Defendant

already had COVID-19 without any evidence of severe health complications. Accordingly,

Defendant does not meet her burden in establishing a basis for the Court to reconsider its prior

order denying her request for release.        Thus, the Court denies Defendant’s motion for

reconsideration.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration of

Movant’s Compassionate Release under [§] 3582(c)(1)(a) (Doc. 122) is DENIED.

       IT IS SO ORDERED.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                                -4-
